Case 4:19-cv-03074-YGR Document 286-2 Filed 02/15/21 Page 1 of 2




                      Exhibit A
                                                                                                                                                                   Case 4:19-cv-03074-YGR Document 286-2 Filed 02/15/21 Page 2 of 2




From:                                                                                                                                                                 Ben Harrington <benh@hbsslaw.com>
Sent:                                                                                                                                                                 Thursday, February 4, 2021 7:22 PM
To:                                                                                                                                                                   Wesneski, Joshua; Moyé, Veronica S.; Dettmer, Ethan
Cc:                                                                                                                                                                   bens@hbsslaw.com
Subject:                                                                                                                                                              Apple - 2/11 Hearing


[External Email]
Joshua—We anticipate that next Thursday’s hearing will touch on information that Apple believes is Highly Confidential,
as reflected in the written submissions. We thus provide notice under Sec. 5.2(b) of the Protective Order so that you can
take the steps Apple believes necessary to “ensure that only authorized individuals who have signed the
‘Acknowledgement and Agreement to Be Bound’ (Exhibit A) are present at those proceedings.” Protective Order Sec.
5.2(b).

Please reach out if you have any questions.

Best,

Ben



Ben Harrington | Partner
Hagens Berman Sobol Shapiro LLP

Direct: (510) 725‐3034
BenH@hbsslaw.com | www.hbsslaw.com

Firm News | Cases | Twitter | Facebook
      The link ed image cannot be display ed. The file may hav e been mov ed, renamed, or deleted. Verify that the link points to the correct file and location.




Named 2019 Mass Tort Elite Trial Lawyers by the National Law Journal and honored by the American Antitrust Institute for
Outstanding Antitrust Litigation also in 2019




PRIVILEGED & CONFIDENTIAL: This e‐mail message (and any attachments) is for the exclusive use of the intended recipient(s)
and likely contains confidential and privileged information. It is the property of the law firm Hagens Berman Sobol Shapiro LLP.
Do not disseminate this email, its content, or any attachments without approval of Hagens Berman. If you are not the
intended recipient, please do not read, distribute, or take any other action in reliance upon this message. If you have received
this email in error, please notify the sender immediately by return e‐mail and promptly delete this message and its
attachments from your computer system. Be advised that no privileges are waived by the transmission of this message.




                                                                                                                                                                                                            1
